The Chancellor.
The devise and bequest are to “The Domestic and Foreign Missionary Society of the Protestant Episcopal Church in the United States of America.” Such a society for the spread of the gospel was organized, and known by the above stated name, at the date of the will; had its place of business in the city of New York, and its officers and board of directors ; and was incorporated, under the above stated name, before the death of the testator.
The question of the validity of bequests of this nature has been so fully discussed, and so elaborately examined, in the recent cases in this country, cited at the bar, that it is unnecessary for me to attempt an examination of the subject at large. The validity of such bequests can hardly be considered an open question in this country, at this day.
Demurrer overruled.